307 S.W.3d 183 (2010)
STATE of Missouri, Respondent,
v.
Jamie WATKINS, Appellant.
No. ED 92512.
Missouri Court of Appeals, Eastern District, Division One.
March 23, 2010.
Frank Carlson, Union, MO, for appellant.
Shaun Mackelprang, Jefferson City, MO, Jamie Rasmussen Co-Counsel, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Jamie Watkins appeals from the judgment entered upon a jury verdict convicting Defendant of two counts of statutory sodomy in the first degree in violation of Section 566.062.[1] The trial court sentenced Defendant to twenty years' imprisonment on each count to be served concurrently.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
*184 We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo. 2000, unless otherwise indicated.